Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
Terminal disclaimer received on May 24, 2021 has been acknowledged and approved. 

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
Claim 1 recites a process resulting in encrypting, by the processing device via the second application program the data stored in the local database using the advanced storage key such that the data is only accessible by the instance of the first application program. Claim 1 achieves this by building the advance storage key by generating, by a processing device of a mobile communication device, a device fingerprint associated with the mobile communication device based on stored device information via a first application program on the mobile communication device; generating, by the processing device via the first application program, a random value; generating, by the processing device via the first application program, a diversifier value based on at least the generated device fingerprint, the 
The building of the advanced storage key by the processing device via the first application program in such recited technique provides means for the claimed invention such that the data that is encrypted in the local database using the advanced storage key is only accessible by the instance of the first application program. 
US Patent Publication No. 20100174919 discloses a technique for executing information security processing such as encryption of data, decryption of encrypted data, generation of a digital signature, and verification of a digital signature, securely and at high-speed in a program execution apparatus which executes a computer program with switching between a secure software execution environment and a normal software execution environment. The publication also discloses a technique of building of encryption key using terminal information, random number, and hash value of the application program. This encryption key is then used to encrypt stored information.
US Patent Publication No. 20160119312 generally discloses technique relating to encryption methods and apparatus. The publication particularly discloses a technique in which a device key is generated by encrypting a first key, that was generated by encrypting a random key with current password, with a second key, that was generated by encrypting a new password with the random key.
US Patent Publication No. 20130311781 discloses an apparatus and method in which a unique ID of a storage device is used in generating keys for encryption and decryption of a content to prevent unauthorized access to the content. The media ID is generated unique to the storage device by using first primitive ID and second primitive ID, both stored in the storage device.

The cited references, alone or in combination, do not teach the specific steps in combination as claimed in claim 1 building of the advance storage key, particularly utilizing the technique as recited in the claim, and using the advance storage key in encrypting data stored in the local database such that the data that is encrypted in the local database using the advanced storage key is only accessible by the instance of the first application program as recited in claim 1.
The other independent claim 10 a non-transitory CRM claim for performing the operation of claim 1. Hence, claim 10 is allowed based on the same rationale.
The dependent claim(s) are allowed for the same rationale.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287. The examiner can normally be reached Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN S KIM/Primary Examiner, Art Unit 3685